        


EXHIBIT 10.2


WELLTOWER INC.
2019 NONQUALIFIED DEFERRED COMPENSATION PLAN
(Effective July 1, 2019)
Article I.
PURPOSE
This Plan is designed to permit selected employees of Welltower Inc. and its
Subsidiaries to defer bonuses and regular pay. It is also designed to permit
members of the Welltower Inc. Board of Directors who are not employees to defer
certain cash compensation paid by the Company.
This Plan is intended to be a plan that is unfunded and that is maintained by
Welltower Inc. primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees within the meaning
of the Employee Retirement Income Security Act of 1974, as amended. This Plan
also is intended to comply with the requirements of Section 409A of the Code.


Article II.    
DEFINITIONS
In this Plan, the following terms have the meanings indicated below.
2.01    “Account” means a bookkeeping entry used to record deferrals and
contributions made on a Participant’s behalf under Article III of the Plan and
gains and losses credited to these deferrals and contributions under Article IV
of the Plan. The Account may have sub-accounts, including the Elective Deferral
Sub-Account and the Company Contribution Sub-Account.
2.02    “Beneficiary” means the person or persons, natural or otherwise,
designated in writing, to receive a Participant’s vested Account if the
Participant dies before distribution of his or her entire vested Account. A
Participant may designate one or more primary Beneficiaries and one or more
secondary Beneficiaries. A Participant’s Beneficiary designation will be made
pursuant to such procedures as the Committee may establish, and delivered to the
Committee before the Participant’s death. The Participant may revoke or change
this designation at any time before his or her death by following such
procedures as the Committee may establish. If the Committee has not received a
Participant’s Beneficiary designation before the Participant’s death or if the
Participant does not otherwise have an effective Beneficiary designation on file
when he or she dies, the Participant’s vested Account will be distributed to the
Participant’s spouse if surviving at the Participant’s death, or if there is no
such spouse, the Participant’s children in equal shares, or if none, the
Participant’s estate.
2.03    “Board” means the Board of Directors of the Company.
2.04    “Bonus” means one or more cash bonuses designated from time to time by
the Committee as eligible for deferral under this Plan, including a
Participant’s annual short-term incentive bonus.
2.05    “Change in Corporate Control” shall have the same meaning as set forth
in Section 10.1(a) of the Welltower Inc. 2016 Long-Term Incentive Plan, as
amended from time to time (the “Equity Plan”) and Section 10.1(c) of the Equity
Plan. In addition, in order to qualify as a “Change in Corporate Control”, an
event must also meet the requirements for a “change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation” with the meaning of Treas.
Reg. §1.409A-3(i)(5).
2.06     “Code” means the Internal Revenue Code of 1986, as amended.


1



--------------------------------------------------------------------------------




2.07    “Committee” means the Company’s Talent Committee or another group
appointed by the Compensation Committee of the Company’s Board of Directors
(“Compensation Committee”). Measuring Fund performance will be reviewed by the
Investment Oversight Committee. Except as otherwise expressly provided herein,
the Committee has full, discretionary authority to administer and interpret the
Plan, to determine eligibility for Plan benefits, to select employees for Plan
participation, and to correct errors. The Committee may delegate its duties and
responsibilities and, unless the Committee expressly provides to the contrary,
any such delegation will carry with it the Committee’s full discretionary
authority to accomplish the delegation. Decisions of the Committee and its
delegate will be final and binding on all persons.
2.08    “Company” means Welltower Inc., a Delaware corporation.
2.09    “Company Contribution Sub-Account” means (i) the sum of amounts credited
to Participant’s Company Contribution Sub-Account pursuant to Section 3.02, plus
(ii) amounts credited (net of amounts debited) in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Company Contribution Sub-Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant’s Company Contribution Sub-Account.
2.10    “Compensation Limit” means the indexed dollar limit of
Section 401(a)(17) of the Code (which is $280,000 for 2019), which limits the
compensation that can be taken into account when determining benefits under a
tax-qualified retirement plan.
2.11    “Disability” means the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under the Company’s insurance plans.
2.12    “Effective Date” means July 1, 2019.
2.13    “Eligible Employee” means an employee of the Company or of a Subsidiary
who is a member of a select group of management or highly compensated employees
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended, and has been selected by the Committee, and notified by the Company of
eligibility, for Plan participation. Unless the Committee determines otherwise,
Eligible Employee shall be limited to those employees of the Company with the
title of Vice President or a more senior title. An individual will cease to be
an Eligible Employee on the earliest of (i) the date the individual ceases to be
employed by the Company and all Subsidiaries, (ii) the date the Plan is
terminated, or (iii) the date the Committee, in its discretion, determines that
the individual is no longer an Eligible Employee. In addition to the foregoing,
the Committee may, in its discretion, deny eligibility to any employee or group
of employees who may previously have been Eligible Employees.
2.14    “Elective Deferral Sub-Account” means (i) the amounts a Participant
elects to defer under Section 3.01 that are credited to his or her Elective
Deferral Sub-Account, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Elective Deferral Sub-Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Elective Deferral Sub-Account.
2.15    “Employer” means the entity for whom services are performed and with
respect to whom the legally binding right to compensation arises, and all
entities with whom such entity would be considered a single employer under
Section 414(b) of the Code; provided that in applying Section 1563(a)(1), (2),
and (3) of the Code for purposes of determining a controlled group of
corporations under Section 414(b) of the Code, the language “at least 50
percent” is used instead of “at least 80 percent” each place it appears in
Section 1563(a)(1), (2), and (3) of the Code, and in applying Treasury
Regulation § 1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c) of the Code, “at least 50 percent” is used instead of “at least
80 percent” each place it appears in Treasury Regulation § 1.414(c)-2; provided,
however,


2

--------------------------------------------------------------------------------




“at least 20 percent” shall replace “at least 50 percent” in the preceding
clause if there is a legitimate business criteria for using such lower
percentage.
2.16    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
2.17    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
2.18    “Identification Date” means each December 31.
2.19    “Investment Oversight Committee” means that committee of employees of
the Company that is responsible for selecting and monitoring the performance of
the Measuring Funds. The full and formal name of the Investment Oversight
Committee is the “Welltower Inc. Retirement Plan Investment Oversight
Committee”.
2.20    “Measuring Fund” means one or more of the investment funds selected by
the Committee pursuant to Article IV.
2.21    “Mid-Year Entrant” means an Eligible Employee (i) who is first notified
that he or she has been selected for Plan participation during the calendar year
in which his or her Plan participation will begin, and (ii) who has not been a
Participant for twenty-four (24) months preceding the date such Eligible
Employee is so notified. The term “Mid-Year Entrant” shall also include any
newly appointed or elected Non-Employee Director.
2.22    “Non-Employee Director” means a member of the Board who is not an
employee of the Company or any Subsidiary.
2.23    “Participant” means a current or former Eligible Employee or
Non-Employee Director who retains an Account.
2.24    “Plan” means Welltower Inc. 2019 Nonqualified Deferred Compensation
Plan, as amended from time to time.
2.25    “Plan Year” means a calendar year.
2.26    “Regular Pay” means the pre-tax amount of an Eligible Employee’s base
salary. Regular Pay is determined on a “paycheck by paycheck” basis.
2.27    “Section 409A” means Section 409A of the Code, as the same may be
amended from time to time, and any successor statute to such section of the
Code. References to Section 409A or any requirement under Section 409A, as the
same may be interpreted, construed or applied to this Plan at any particular
time, shall be deemed to mean and include, to the extent then applicable and
then in force and effect (but not to the extent overruled, limited or
superseded), published rulings and similar announcements issued by the Internal
Revenue Service under or interpreting Section 409A, regulations issued by the
Secretary of the Treasury under or interpreting Section 409A, decisions by any
court of competent jurisdiction involving a Participant or a Beneficiary and any
closing agreement made under Section 7121 of the Code that is approved by the
Internal Revenue Service and involves a Participant, all as determined by the
Board in good faith, which determination may (but shall not be required to) be
made in reliance on the advice of such tax counsel or other tax professional(s)
with whom the Board from time to time may elect to consult with respect to any
such matter.
2.28    “Separation from Service” means the following:
(a)    For a Participant who is an employee, “separation from service” means
termination of employment with the Employer, other than by reason of death. A
Participant shall not be deemed to have Separated from Service if the
Participant continues to provide services to the Company or any of its
Subsidiaries in a capacity other than as an employee and if the former employee
is providing services at an annual rate that is fifty percent or more of the
services rendered, on average, during the immediately preceding thirty-six
months of employment with


3

--------------------------------------------------------------------------------




the Employer (or if employed by the Employer less than thirty-six months, such
lesser period); provided, however, that a Separation from Service will be deemed
to have occurred if a Participant’s service with the Employer is reduced to an
annual rate that is twenty percent or less of the services rendered, on average,
during the immediately preceding thirty-six months of employment with the
Employer (or if employed by the Employer less than thirty-six months, such
lesser period).
(b)    For a Participant who is a Non-Employee Director, “separation from
service” means a good-faith and complete termination of the service
relationship. An expiration does not constitute a good faith and complete
termination of the contractual relationship if the Company anticipates a renewal
of a relationship or the Non-Employee Director becoming an employee. For this
purpose, the Company is considered to anticipate the renewal of the relationship
with the Non-Employee Director if it intends to renew a service relationship of
any type.
2.29    “Specified Employee” means a Participant who, on an Identification Date,
is a “Specified Employee” as such term is defined in Section 409A. As of the
Effective Date, a Specified Employee is:
(a)
An officer of the Company having annual compensation greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty officers of the Company shall be determined to be Specified Employees
as of any Identification Date;

(b)
A five percent owner of the Company regardless of compensation; or

(c)
A one percent owner of the Company having annual compensation from the Company
of more than $150,000.

If a Participant is identified as a Specified Employee on an Identification
Date, then such Participant shall be considered a Specified Employee for
purposes of the Plan during the period beginning on the first April 1 following
the Identification Date and ending on the next March 31.
2.30    “Subsidiary” means shall mean any entity (other than the Company) in an
unbroken chain of entities beginning with the Company, provided each entity
(other than the last entity) in the unbroken chain owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of equity in one of the other entities in
such chain.
2.31     “Unforeseeable Emergency” means any of the following: (1) a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s Beneficiary (if
such Beneficiary is a natural person), or certain dependents of the Participant
as provided in regulations promulgated under Section 409A of the Code; (2) loss
of the Participant’s property due to casualty (including the need to rebuild a
home following damage to a home not otherwise covered by insurance, for example,
not as a result of a natural disaster); or (3) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. For example, the imminent foreclosure of or eviction from the
Participant’s primary residence may constitute an Unforeseeable Emergency. In
addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication, may
constitute an Unforeseeable Emergency. Finally, the need to pay for the funeral
expenses of the Participant’s spouse, Beneficiary, or certain dependents
described above may also constitute an Unforeseeable Emergency. Except as
otherwise described above, the purchase of a home and the payment of college
tuition are not Unforeseeable Emergencies. Whether a Participant is faced with
an Unforeseeable Emergency permitting a distribution under Section 5.06 shall be
determined based on the relevant facts and circumstances of each case, but, in
any case, a distribution on account of Unforeseeable Emergency may not be made
to the extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of deferrals under the Plan.




4

--------------------------------------------------------------------------------




Article III.    
DEFERRALS AND CONTRIBUTIONS
3.01    Employee Deferrals. An Eligible Employee may elect to defer up to 100%
of his or her Regular Pay and up to 100% of each Bonus for which he or she is
eligible, in either case of a deferral of Regular Pay or a Bonus, net of any
applicable withholding taxes or other authorized deductions to the extent
required so that such applicable withholding taxes or other authorized
deductions shall be satisfied from the Regular Pay or Bonus, as the case may be,
by submitting a written election to the Committee that satisfies such
requirements, including such minimum deferral amounts, as the Committee may
determine. Participants will be 100% vested in these deferrals. Notwithstanding
anything herein to the contrary, no elective deferrals shall be made under this
Plan for any period of service prior to July 1, 2019, other than deferral of a
Bonus for the fiscal year ending December 31, 2019 that otherwise satisfies the
provisions regarding performance-based compensation set forth in Section 3.01(a)
below.
(a)    Annual Elections. Prior to the commencement of each calendar year,
commencing with calendar year 2020, an Eligible Employee may make two separate
deferral elections: an election to defer Regular Pay earned with respect to such
calendar year and an election to defer any Bonus earned with respect to the
fiscal year ending with such calendar year. Elections must be made before the
beginning of the calendar year in which the Regular Pay is earned, and with
respect to a Bonus that qualifies as performance-based compensation under
Section 409A of the Code, no less than 6 months before the end of the applicable
bonus performance period. An election is irrevocable after it is made and shall
remain in effect for the next calendar year.
(b)    Special 2019 Election. Prior to the commencement of the Plan on July 1,
2019, an Eligible Employee may make two separate deferral elections: an election
to defer Regular Pay earned with respect to the period beginning on July 1, 2019
and ending on December 31, 2019 and an election to defer any Bonus earned with
respect to the 2019 fiscal year, which coincides with the 2019 calendar year.
Elections must be made on or before July 1, 2019. An election is irrevocable
after it is made and shall remain in effect for calendar year 2019.
(c)    Late Election. If an Eligible Employee does not make a timely election
for an upcoming calendar year (or in the case of calendar year 2019, the last 6
months of such calendar year), no deferral will be made on behalf of that
Eligible Employee with regard to that election for that upcoming period.
(d)    Initial Mid-Year Election. Notwithstanding the timing provisions in
paragraph (a) above, a Mid-Year Entrant who is first notified that he is
eligible to participate in the Plan on or before July 1 of any calendar year may
elect within 30 days after the date the Mid-Year Entrant is notified of his or
her eligibility to defer (i) Regular Pay for services to be performed subsequent
to the date the election is made and (ii) Bonus earned for services after the
effective date of the initial election. An initial election made pursuant to
this paragraph (c) shall remain in effect until the end of the calendar year in
which it is made.
3.02    Discretionary Company Contributions.
(a)    Contributions. For each Plan Year of the Company or at such other times
as the Committee may determine, the Company may credit a Participant with a
discretionary contribution under the Plan. Such contribution, if any, and the
amount thereof, will be determined in the sole and absolute discretion of the
Committee, and to such Participants or groups or categories of Participants as
shall be determined in the sole and absolute discretion of the Committee.
(b)    Crediting. Any discretionary contributions will be credited to
Participants’ Account as of the date specified by the Committee.
(c)    Vesting. The terms and conditions of vesting of a discretionary
contribution shall be determined by the Committee in its sole discretion and
shall not be required to possess the same terms and conditions as any prior
discretionary contribution made under the Plan.
3.03    Non-Employee Directors.


5

--------------------------------------------------------------------------------




(a)    A Non-Employee Director may elect to defer up to 100% of his or her
annual retainer (including any fees payable for serving as the Chairman of the
Board or for service on a Board committee) by submitting a written election to
the Committee that satisfies such requirements, including such minimum deferral
amounts, as the Committee may determine. Participants will be 100% vested in
these deferrals.
(b)    Annual Elections. Prior to the commencement of each calendar year,
commencing with calendar year 2020, a Non-Employee Director may make a deferral
election to defer his or her annual retainer earned with respect to such
calendar year. Elections must be made before the beginning of the calendar year
in which the annual retainer is earned. An election is irrevocable after it is
made and shall remain in effect for the next calendar year.
(c)    Special 2019 Election. Prior to the commencement of the Plan on July 1,
2019, a Non-Employee Director may make an election to defer his or her annual
retainer earned with respect to the period beginning on July 1, 2019 and ending
on December 31, 2019. Elections must be made on or before July 1, 2019. An
election is irrevocable after it is made and shall remain in effect for calendar
year 2019.
(d)    Initial Mid-Year Election. Notwithstanding the timing provisions in
paragraph (a) above, a Non-Employee Director who is a Mid-Year Entrant who is
first appointed or elected to the Board on or before July 1 of any calendar year
may elect within 30 days after the date the Mid-Year Entrant joins the Board to
defer his or her annual retainer for services to be performed subsequent to the
date the election is made. An initial election made pursuant to this paragraph
(d) shall remain in effect until the end of the calendar year in which it is
made.


Article IV.    
ACCOUNTS AND EARNINGS
4.01    General. A Participant’s Account shall be maintained in accordance with
this Article IV.
(a)    Class Year Accounting. Each Participant’s Account (and each Sub-Account)
shall be separated by the contributions (and any earnings thereon) made with
respect to a single calendar year (or portion thereof). For this purpose, each
calendar year shall be referred to as a “Class Year” and each separate division
shall be referred to herein as a “Class Year Sub-Account”).
(b)    Earnings. Each Participant’s Account shall be credited with earnings in
accordance with this Article IV.
4.02    Investment Options. The Investment Oversight Committee shall select the
Measuring Funds whose performance will measure the amounts to be credited under
Section 4.03 to the Participants’ Accounts. The selection of Measuring Funds
shall be for bookkeeping purposes only, and the Company shall not be obligated
actually to invest any money in the Measuring Funds, or to acquire or maintain
any actual investment. The Investment Oversight Committee may, in its
discretion, change its selection of the Measuring Funds at any time. If a
Participant has elected pursuant to this Section 4.02 to invest all or a portion
of his Account in a Measuring Fund which the Committee decides to discontinue,
such portion of his Account shall be invested after such discontinuance in the
continuing Measuring Fund which the Committee determines, in its discretion,
most nearly resembles the discontinued Measuring Fund. The Committee shall
provide each Participant with a list of the Measuring Funds available for
hypothetical investment, and the Participant shall designate, on a form provided
by the Committee, one or more of such Measuring Funds in which his Account will
be deemed to be invested. The Committee, in its discretion, shall designate the
times, procedures and limitations for the designation of hypothetical
investments by Participants of their Accounts among the Measuring Funds
(including, but not limited to, the times when a Participant may change his
hypothetical investments, the increments (expressed as a dollar amount or as a
percentage of the Participant’s Account) in which a Participant may choose to
make a hypothetical investment in a Measuring Fund, and any minimum increment
(expressed as a dollar amount or as a percentage of the Participant’s


6

--------------------------------------------------------------------------------




Account) that may be deemed to be invested in a Measuring Fund); provided,
however, that a Participant may make a selection of a hypothetical investment in
a Measuring Fund on a prospective basis only.
4.03    Earnings Credits. The Committee shall determine, in its discretion, the
exact times and methods for crediting or charging each Participant’s Account
(and such Participant’s Elective Deferral Sub-Account and Company Contribution
Sub-Account) with the earnings, gains, losses, and changes in value of the
Measuring Funds selected by the Participant. The Committee may, at any time,
change the timing or methods for crediting or debiting earnings, gains, losses,
and changes in value of Measuring Funds.


Article V.    
DISTRIBUTIONS
5.01    Distribution Elections.
(a)    Initial Election for Annual Contributions. Each year preceding the Plan
Year (and in the case of the 2019 Plan Year, prior to July 1, 2019), a
Participant will elect, in writing, which of the distribution options described
in Section 5.02 will govern payment of the deferrals and applicable earnings
credited thereon to Participant’s Account for the following Plan Year. The
election made under this paragraph (a) shall be irrevocable as of the first day
of the applicable Plan Year and shall apply to the Class Year Sub-Accounts
relating to that Plan Year. A Participant shall make a separate election
regarding the form of the distribution for the contributions (and earnings
thereon) credited to the Participant for each Plan Year. If a Participant elects
to receive an in-service distribution (as described in Section 5.02(b)), the
year in which such distribution is elected to be made must be at least three
years after the Plan Year to which the election pertains.
(b)    Subsequent Changes in Distribution Elections. To the extent approved by
the Committee, a Participant may change the time and form of a distribution
election (whether payable in-service or upon or following Separation From
Service) with respect to all or a portion of his or her Account by submitting
the change to the Committee, in writing, at least one calendar year before the
originally scheduled distribution date, provided that the new distribution date
is at least five years after the originally scheduled distribution date. Any
such election must apply to an entire Elective Deferral Sub-Account or Company
Contribution Sub-Account for one or more selected Class Years; such an election
may not apply only to a portion of an Elective Deferral Sub-Account or Company
Contribution Sub-Account for a single Class Year. A change election made under
this paragraph (c) shall be irrevocable as of the date that is one year prior to
the originally scheduled distribution date. If such a subsequent election is not
valid because, for example, it is not made in a timely manner, the Participant’s
most recent effective distribution election will govern the payment of the
Participant’s Account.
5.02    Distribution Options.
(a)    Separation from Service. A Participant’s vested Account will be
distributed to the Participant upon the Participant’s Separation from Service. A
Participant may elect a distribution of his or her vested Class Year
Sub-Accounts for a given Plan Year upon his or her Separation from Service in
one of the following forms, subject to the timing requirements outlined in
paragraph (c) below:
(i)
Lump Sum. Payment in one lump sum.

(ii)
Installments. Payment in either five or ten annual installments.

In either case, distributions will occur or commence on the first business day
of each calendar month following the Participant’s Separation from Service[;
provided that such Separation from Service occurs at least one week prior to the
next listed distribution date]. For purposes of this Plan, installment payments
shall be treated as a single distribution under Section 409A of the Code.


7

--------------------------------------------------------------------------------




(b)    In-Service Distributions. A Participant’s vested Class Year Sub-Accounts
for a given Plan Year may be distributed to the Participant on a specified date
elected by the Participant, which in any event must be at least five (5) years
after the end of the Plan Year with respect to which the election is made, in
one of the following forms, subject to the timing requirements outlined in
paragraph (c) below:
(i)
Lump Sum. Payment in one lump sum.

(ii)
Installments. Payment in either five or ten annual installments.

In either case, distributions will occur or commence on the first business day
of each calendar month, as selected by the Participant in the Participant’s
election, which election must comply with the provisions of the Plan and any
requirements established by the Committee.
Notwithstanding an election pursuant to this paragraph (b), if a Participant
Separates from Service prior to the specified in-service distribution date, that
portion of the Participant’s vested Account subject to such an election shall be
distributed pursuant to his or her election under paragraph (a) above.
(c)    Timing. Subject to the provisions of paragraph (e) below, payments made
pursuant to paragraphs (a) and (b) above will be made in accordance with the
provisions of those paragraphs.
(d)    Default Distribution. If the Committee does not have a proper
distribution election on file for a portion or all of a Participant’s Account,
the vested portion of that Participant’s Account will be distributed to the
Participant, following the Participant’s Separation from Service, in one lump
sum as determined under the Plan.
(e)    Delayed Distribution to Specified Employees. Notwithstanding any other
provision of this Section 5.02 to the contrary, a distribution scheduled to be
made to a Participant upon his or her Separation from Service who is identified
as a Specified Employee as of the date such Participant Separates from Service
shall be delayed for a minimum of six months following the Participant’s
Separation from Service. Any payment that otherwise would have been made
pursuant to this Section 5.02 during the six-month period following the
Participant’s Separation from Service shall be made on the first distribution
date listed in Section 5.02(a) of the Plan following the expiration of such
period. The identification of a Participant as a Specified Employee shall be
made by the Committee in its sole discretion in accordance with Section 2.27 of
the Plan and Sections 416(i) and 409A of the Code and the regulations
promulgated thereunder.
(f)    Limited Cashout. Notwithstanding the foregoing or anything in this Plan
to the contrary, to the extent that the sum of Participant’s Account and account
balance for any other plan or arrangement with respect to which deferrals of
compensation are treated as having been deferred under a single nonqualified
deferred compensation plan under Treasury Regulation § 1.409A-1(c)(2) is less
than the limit under Section 402(g)(1)(A) of the Code at the time of Separation
from Service, which for 2019 is $19,000, to the extent permitted by Section 409A
and the regulations promulgated thereunder, the Company may cause the Account to
be paid in a lump sum.
(g)    Early Separation Cashout. Notwithstanding the foregoing or anything in
this Plan to the contrary, if a Participant Separates from Service prior to
reaching age 55, to the extent permitted by Section 409A and the regulations
promulgated thereunder, the Company shall cause the Account to be paid in a lump
sum.
5.03    Subsequent Credits. Amounts, if any, that, following a Participant’s
Separation from Service, become payable or credited to the Participant’s Account
after distributions have begun from that Account, and before the Participant is
rehired, will be paid out pursuant to the distribution election in effect for
that Participant upon his or her Separation from Service; provided, however, to
the extent the Participant’s Account was paid to the Participant following the
Participant’s Separation from Service in a lump sum distribution, such
subsequent amounts shall be paid to the Participant, subject to Section 5.02(e),
in a single lump sum payment within an administratively reasonable period of
time following the payment/crediting date thereof in accordance with Section
5.02(a).


8

--------------------------------------------------------------------------------




5.04    Death. If a Participant dies with a vested amount in his or her Account,
whether or not the Participant was receiving distributions from that Account at
the time of his or her death, the Participant’s Beneficiary will receive the
entire vested amount in the Participant’s Account in one lump sum.
5.05    Disability. If a Participant becomes Disabled with a vested amount in
his or her Account, whether or not the Participant was receiving distributions
from that Account at the time of his or her Disability, the Participant will
receive the entire vested amount in the Participant’s Account in one lump sum.
5.06    Unforeseeable Emergency. If a Participant incurs an Unforeseeable
Emergency, the Participant may request a lump sum distribution of all or a
portion of Participant's vested Account balance. The Committee shall have no
obligation to approve such a request, even if the Committee is satisfied, based
on the provision of information that satisfies the Committee that the
Participant has incurred an Unforeseeable Emergency, to approve any such
request.
The Participant shall document, to the Committee’s satisfaction, that
distribution of some or all of the Participant's vested Account is necessary to
satisfy the Unforeseeable Emergency and that the Participant does not have
access to other funds sufficient to satisfy all or any part of the need.
Distributions because of an Unforeseeable Emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution).
Determinations of amounts reasonably necessary to satisfy the emergency need
must take into account any additional compensation that is available upon the
cancellation of all of the Participant’s outstanding deferral elections upon a
payment due to an Unforeseeable Emergency. However, the determination of amounts
reasonably necessary to satisfy the emergency need is not required to take into
account any additional compensation that is available from a tax-qualified
retirement plan, such as the Company’s Retirement Plan, including any amount
available by obtaining a loan under such a plan, or that due to the
Unforeseeable Emergency is available under another nonqualified deferred
compensation plan that is then sponsored by the Company.
Upon receipt of a request under this Section 5.06, the Committee may, in its
sole discretion, decide whether or not to distribute all or a portion of the
Participant's vested Account balance in a lump sum, to the extent necessary to
satisfy such Unforeseeable Emergency. The Participant shall sign all
documentation requested by the Committee relating to such a distribution.
If a Participant makes a request and receives all or a portion of such
Participant's vested Account balance under this Section 5.06, the Participant
shall not be eligible to participate in any nonqualified deferred compensation
plan maintained by the Company, including this Plan, for the remainder of the
then current Plan Year and the following Plan Year.
5.07    Prohibition on Acceleration. Notwithstanding any other provision of the
Plan to the contrary, no distribution will be made from the Plan that would
constitute an impermissible acceleration of payment as defined in
Section 409A(a)(3) of the Code and the regulations promulgated thereunder.
5.08    Withholding. The Company will deduct from Plan distributions, or from
other compensation payable to a Participant or Beneficiary, amounts required by
law to be withheld for taxes with respect to benefits under this Plan. The
Company reserves the right to reduce any deferral or contribution that would
otherwise be made to this Plan on behalf of a Participant by a reasonable
amount, and to use all or a portion of this reduction to satisfy the
Participant’s tax liabilities under this Section 5.07.
5.09    Return of Overpayments. Any overpayments to a Participant or Beneficiary
must be returned to the Plan by the recipient, and in the event that any such
overpayment is not returned to the Plan within an administratively reasonable
period of time after the recipient is made aware of such overpayment, the Plan
may initiate appropriate legal proceedings to recoup any such overpayment,
together with any earnings or interest, and shall also have the authority to
offset any overpayments that are not returned against other Plan benefits to
which the recipient is or becomes entitled.


9

--------------------------------------------------------------------------------






Article VI.    
MISCELLANEOUS
6.01    Limitation of Rights. Participation in this Plan does not give any
individual the right to be retained in the service of the Company or of any
related entity.
6.02    Satisfaction of Claims. Payments to a Participant, the Participant’s
legal representative, or Beneficiary in accordance with the terms of this Plan
will, to the extent thereof, be in full satisfaction of all claims that person
may have hereunder against the Committee, the Company, and all Subsidiaries, any
of which may require, as a condition to payment, that the recipient execute a
receipt and release in a form determined by the Committee, the Company, or a
Subsidiary.
6.03    Claims and Review Procedure.
(a)    Informal Resolution of Questions. Any Participant or Beneficiary who has
questions or concerns about his or her benefits under the Plan is encouraged to
communicate with the Assistant VP, Compensation. If this discussion does not
give the Participant or Beneficiary satisfactory results, a formal claim for
benefits may be made within one year of the event giving rise to the claim in
accordance with the procedures of this Section 6.03.
(b)    Formal Benefits Claim — Review by the Assistant VP, Compensation. A
Participant or Beneficiary may make a written request for review of any matter
concerning his or her benefits under this Plan. The claim must be addressed to
the Welltower Inc. 2019 Nonqualified Deferred Compensation Plan, Attn: Assistant
VP, Compensation, 4500 Dorr Street, Toledo, Ohio 43615. The Assistant VP,
Compensation shall decide the action to be taken with respect to any such
request and may require additional information if necessary to process the
request. The Assistant VP, Compensation shall review the request and shall issue
his or her decision, in writing, no later than 90 days after the date the
request is received, unless the circumstances require an extension of time. If
such an extension is required, written notice of the extension shall be
furnished to the person making the request within the initial 90-day period, and
the notice shall state the circumstances requiring the extension and the date by
which the Assistant VP, Compensation expects to reach a decision on the request.
In no event shall the extension exceed a period of 90 days from the end of the
initial period.
(c)    Notice of Denied Request. If the Assistant VP, Compensation denies a
request in whole or in part, he or she shall provide the person making the
request with written notice of the denial within the period specified in
paragraph (b) above. The notice shall set forth the specific reason for the
denial, reference to the specific Plan provisions upon which the denial is
based, a description of any additional material or information necessary to
perfect the request, an explanation of why such information is required, and an
explanation of the Plan’s appeal procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.
(d)
Appeal to Committee.

(i)     A person whose request has been denied in whole or in part (or such
person’s authorized representative) may file an appeal of the decision in
writing with the Committee within 60 days of receipt of the notification of
denial. The appeal must be addressed to the Welltower Inc. 2019 Nonqualified
Deferred Compensation Plan, Attn: Nonqualified Deferred Compensation Plan
Administrative Committee, 4500 Dorr Street, Toledo, Ohio 43615. The Committee,
for good cause shown, may extend the period during which the appeal may be filed
for another 60 days. The appellant and/or his or her authorized representative
shall be permitted to submit written comments, documents, records and other
information relating to the claim for benefits. Upon request and free of charge,
the applicant should be provided reasonable access to and copies of, all
documents, records or other information relevant to the appellant’s claim.


10

--------------------------------------------------------------------------------




(ii)    The Committee’s review shall take into account all comments, documents,
records and other information submitted by the appellant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The Committee shall not be restricted in its
review to those provisions of the Plan cited in the original denial of the
claim.
(iii)    The Committee shall issue a written decision within a reasonable period
of time but not later than 60 days after receipt of the appeal, unless special
circumstances require an extension of time for processing, in which case the
written decision shall be issued as soon as possible, but not later than
120 days after receipt of an appeal. If such an extension is required, written
notice shall be furnished to the appellant within the initial 60-day period.
This notice shall state the circumstances requiring the extension and the date
by which the Committee expects to reach a decision on the appeal.
(iv)    If the decision on the appeal denies the claim in whole or in part
written notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.
(v)    The decision of the Committee on the appeal shall be final, conclusive
and binding upon all persons and shall be given the maximum possible deference
allowed by law.
(e)    Exhaustion of Remedies. No legal or equitable action for benefits under
the Plan shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with paragraph (b) above, has been notified
that the claim is denied in accordance with paragraph (c) above, has filed a
written request for a review of the claim in accordance with paragraph (d)
above, and has been notified in writing that the Committee has affirmed the
denial of the claim in accordance with paragraph (d) above; provided, however,
that an action for benefits may be brought after the Assistant VP, Compensation
or Committee has failed to act on the claim within the time prescribed in
paragraph (b) and paragraph (d), respectively. A claimant or his or her
authorized representative must initiate any such legal action for benefits
within the later of twelve months after: (i) the date that the Assistant VP,
Compensation or the Committee has failed to take any action on the claim within
the time prescribed by paragraph (b) or (d) above; or (ii) the date of the final
denial of a claim under the Plan pursuant to paragraph (d) above. Any legal
action brought after such twelve-month time period will be time barred and
cannot be brought in any forum. Any legal action in connection with the Plan may
only be brought in the United States District Court for the Northern District of
Ohio. In any such legal action, claimant may not present any evidence not timely
presented to the Assistant VP, Compensation or the Committee as part of the
Plan’s administrative review process set forth in this Section 6.03.
6.04    Indemnification. The Company and its Subsidiaries will indemnify the
Committee, the Board, and employees of the Company and its Subsidiaries to whom
responsibilities have been delegated under the Plan for all liabilities and
expenses arising from an act or omission in the management of the Plan if the
person to be indemnified did not act dishonestly or otherwise in willful
violation of the law under which the liability or expense arises.
6.05    Assignment.
(a)    General. To the fullest extent permitted by law, rights to benefits under
the Plan are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of a Participant or a Beneficiary.
(b)    Domestic Relations Orders. The procedures established by the Company for
the determination of the qualified status of domestic relations orders and for
making distributions under qualified domestic relations orders, as provided in
Section 206(d) of ERISA, shall apply to the Plan, to the extent pertinent.
Amounts awarded to


11

--------------------------------------------------------------------------------




an alternate payee under a qualified domestic relations order shall be
distributed in the form of a lump sum distribution as soon as administratively
feasible following the determination of the qualified status of the domestic
relations order; provided, however, that no portion of the Participant’s
unvested Account may be awarded to an alternate payee.
6.06    Lost Recipients. If the Committee cannot locate a person entitled to
payment of a Plan benefit after a reasonable search, the Committee may at any
time thereafter treat that person’s Account as forfeited and amounts credited to
that Account will revert to the Company. If the lost person subsequently
presents the Committee with a valid claim for the forfeited benefit amount, the
Company will pay that person the amount forfeited.
6.07    Amendment. The Board may, at any time, amend the Plan in writing. In
addition, the Committee may amend the Plan (other than this Section 6.07) in
writing, provided that the amendment will not cause any substantial increase in
cost to the Company or to any Subsidiary. No amendment may, without the consent
of an affected Participant (or, if the Participant is deceased, the
Participant’s Beneficiary), adversely affect the Participant’s or the
Beneficiary’s rights and obligations under the Plan with respect to amounts
already credited to a Participant’s Account, unless such amendment is required
to comply with any provision of the Code, ERISA or other applicable law.
6.08    Termination.
(a)    General. The Board or the Compensation Committee may terminate the Plan
at any time and in the Board’s or Compensation Committee’s discretion the
Accounts of Participants may be distributed within the period beginning twelve
months after the date the Plan was terminated and ending twenty-four months
after the date the Plan was terminated, or pursuant to Sections 5.02(a) or
5.02(b) of the Plan, if earlier. If the Plan is terminated and Accounts are
distributed, the Company shall terminate all plans and arrangements (which would
be treated as aggregated and having been deferred under a single plan under
Treasury Regulation § 1.409A-1(c)(2)(i)(A)) with respect to all participants and
shall not adopt a new account balance non-qualified deferred compensation plan
for at least three years after the date the Plan was terminated.
(b)    Change in Corporate Control. The Board, in its discretion, may terminate
the Plan thirty days prior to or twelve months following a Change in Corporate
Control and distribute the Accounts of the Participants within the twelve-month
period following the termination of the Plan. If the Plan is terminated and
Accounts are distributed, the Company shall terminate all plans and arrangements
(which would be treated as aggregated and having been deferred under a single
plan under Treasury Regulation § 1.409A-1(c)(2)(i)(A)) sponsored by the Company
and all of the benefits of the terminated plans shall be distributed within
twelve months following the termination of the plans.
(c)    Dissolution or Bankruptcy. The Board, in its discretion, may terminate
the Plan upon a corporate dissolution of the Company that is taxed under
Section 331 of the Code or with the approval of a bankruptcy court pursuant to
11 U.S.C. Section 503(b)(1)(A), provided that the Participants’ Accounts are
distributed and included in the gross income of the Participants by the latest
of (i) the calendar year in which the Plan terminates or (ii) the first calendar
year in which payment of the Accounts is administratively practicable.
6.09    Applicable Law. To the extent not governed by Federal law, the Plan is
governed by the laws of the State of Ohio without choice of law rules.
6.10    Severability. If any one or more of the provisions contained in this
Plan, or any application thereof, shall be invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and all other applications thereof shall not in any
way be affected or impaired thereby. This Plan shall be construed and enforced
as if such invalid, illegal or unenforceable provision has never comprised a
part hereof, and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the invalid, illegal or unenforceable
provision or by its severance herefrom. In lieu of such invalid, illegal or
unenforceable provisions there shall be added automatically as a part hereof a
provision as similar in terms and


12

--------------------------------------------------------------------------------




economic effect to such invalid, illegal or unenforceable provision as may be
possible and be valid, legal and enforceable.
6.11    No Funding. The Plan constitutes a promise by the Company and its
Subsidiaries to make payments in the future in accordance with the terms of the
Plan. Participants and Beneficiaries have the status of general unsecured
creditors of the Company and its Subsidiaries. Plan benefits will be paid from
the general assets of the Company and its Subsidiaries and nothing in the Plan
will be construed to give any Participant or any other person rights to any
specific assets of the Company or its Subsidiaries. In all events, it is the
intention of the Company, all Subsidiaries and all Participants that the Plan be
treated as unfunded for tax purposes and for purposes of Title I of ERISA.
6.12    Authority to Establish a Grantor Trust. The Committee is authorized in
its sole discretion to establish a grantor trust for the purpose of providing
security for the payment of Accounts under the Plan; provided, however, that no
Participant or Beneficiary shall be considered to have a beneficial ownership
interest (or any other sort of interest) in any specific asset of the
Corporation or of its Subsidiaries as a result of the creation of such trust or
the transfer of funds or other property to such trust. The Committee may
establish such a trust at any time, including without limitation the time of a
Change in Corporate Control.


13

--------------------------------------------------------------------------------




6.13    Code Section 409A Compliance. To the extent applicable, it is intended
that this Plan and any distributions hereunder comply with the requirements of
Section 409A. Any provision that would cause the Plan or any distributions
granted hereunder to fail to satisfy Section 409A shall have no force or effect
until amended to comply with Section 409A, which amendment may be retroactive to
the extent permitted by Section 409A.


IN WITNESS WHEREOF, Welltower Inc. has caused this Plan to be executed by its
duly authorized representative on the date indicated below.


WELLTOWER INC.
_________________________________________    __________________________
NAME:    DATE

________________________________________
TITLE:












































Signature Page to 2019 Nonqualified Deferred Compensation Plan


14